DALLAS, Circuit Judge,
(dissenting.) As I am unable to concur in the opinion of the court, it is proper that I should indicate the grounds of my dissent, but I will endeavor to do so briefly, and without unnee1 essary amplification. The sole question, as I view this case, is as to the correct construction of that portion of a contract of charter-party which is in these words:
“The freight to be paid on unloading and right' delivery of the cargo at and after the rate of nine shillings sterling per ton of twenty hundredweight on intake -weight”
This clause constituted the agreement with respect to “the freight to be paid.” It embraces two incidents of- an undertaking for payment of freight. It provides — First, when the freight shall be paid, and on what cargo; and, second, the rate per ton at which it shall be paid, and upon what weight. These two subjects are distinct. They may be separately contemplated. The language quoted does not confound them. As to each of them the legal effect of that language is plain and beyond question. It is that — First, freight was to be demandable at the time of delivery, and only on cargo delivered at the port of delivery; and, second, the amount to be paid (upon cargo so delivered).was to be determined at the designated rate per ton, with reference to weight at the port of shipment, and not elsewhere.
It is suggested, however, that this clause stands in need of construction, although the words employed do not require interpretation, because a certain word which presented itself to the attention *833of the draughtsman was not used, but was obviously rejected. In the preparation of the charter party a prim. J form was used, which contained this language:
“The freight to be paid on unloading'and right c livery of the cargo at and after the rate of nine shillings sterling per ton of twenty hundredweight delivered.”
This was altered by erasing with a pen the concluding word, “delivered,” and by inserting above that erasure the words “on intake weight.” That, as a result, of this, the port of departure was made the place for ascertainment of weight, is agreed; but that this alteration, made as it was made, also effected an in 'er-sion of the rule of law (with which the clause, as it stands, accords) that freight, uo matter upon what weight to be calculated, is to be paid only upon cargo delivered, I cannot discern. It is not claimed that the latter consequence would accrue from the mere insertion of the words “on intake weight;” but it is supposed to arise from, and wholly from, the erasure of the word “delivered.” Surely the correctness of this supposition is dependent upon the intent with which the erasure was made. We have no evidence or knowledge of that, and, in my opinion, we are not at liberty to indulge in speculation about it. Where construction of a contract is requisite, the circumstances of the case are to he regarded; but to attribute to parties, from a circumstance such as we have here, a purpose in direct conflict with that actually ex-, pressed, is, in my judgment,not to construe an ambiguous contract,' but to substitute conjecture for a perfectly plain one. I cannot, however, perceive any good reason for assuming (were assumption permissible) that cargo, as well as weight, was intended to he affected by the alteration. The erasure and the interlineation were evidently made at one and the same time. They constituted a single continuous act. It is admitted that the interlineation relates solely to weight; and I think it much more likely that, in making the complete change, — as a totality, — one subject only was in mind, than that 1 wo distinct matters were simultaneously in con templation. It may be that the word “delivered,” if retained, would not have been, even seemingly, discrepant with the interlineation; but this is not unquestionable, and it is, at least, quite possible — I think, even probable ■ — that the draughtsman supposed that to make the interlineation nicely accurate, the underlying word should be omitted. On the other' hand, it is to he presumed that these parties were familiar with the subjects about which they were contracting; and, being so, it is scarcely conceivable that they believed that by striking out this single word, which, if it related to cargo, was manifestly superfluous,1 they were also imparting to those which remained the noninherent and important effect of eluding the operation of a rule of law so long established and acquiesced in that, probably in fact as well as in legal presumption, they had full knowledge of it. The general rule referred to is that in case of a sale of cargo, as in this instance, in the *834course of a voyage, no freight, with respect to the cargo sold, is recoverable. Vlierboom v. Chapman, 13 Mees. & W. 230; Hurtin v. Insurance Co., 1 Wash. C. C. 530; Armroyd v. Insurance Co., 3 Bin. 437; Callender v. Insurance Co., 5 Bin. 525; Richardson v. Young, 38 Pa. St. 169. I think that, if the intention alleged had existed, it would now be discoverable without recourse to a dubious inference from an equivocal act. It would, I believe, have been manifested, as it might readily have been, by some appropriate and sufficient alteration of the form which was used. Por instance, that form might, by a slight additional alteration, have been made to read thus:
“The freight to he paid on unloading and right delivery of the cargo, and on all cargo shipped, whether delivered or not, at and after the rate of nine shillings per ton of twenty hundredweight on intake weight.”
No such simple change as is here suggested was made. On the contrary, there being solely in view, as I am convinced, the single and separate question of the weight upon which freight was to be estimated, no design was indicated to make any peculiar provision with respect to the cargo upon which it was to be paid. True, the word “delivered” was struck out; but, as I have said, the draughtsman may have supposed that word to relate to weight, and I am by no means satisfied that, if he did, he was not right. As has been pointed out, the first part of the clause, as printed, sufficiently stipulated, under the law, for payment only on cargo delivered, viz. “the freight to be paid on unloading and right delivery of the cargo.” In what follows the rate an,d weight to be employed in calculating the amount to be paid are exclusively dealt with, viz. “at and after the rate of nine shillings sterling per ton of twenty hundredweight delivered.” What delivered? Not cargo, for its delivery as a condition precedent to a claim for freight had already been provided for; but the weight, for which otherwise no place of ascertainment would be contractually designated, although the indeterminate rule of the law that, as between the ports of lading and delivery, the lower weight governs, is, I apprehend, not usually acceptable to those for whose general acceptance this form was prepared. Moreover, the word “delivered,” by reason of the place of its insertion, is properly referable only to weight, and correctly and naturally qualifies it, and not cargo. The amount of freight (especially in the case of sugar) may largely depend upon the place at which a cargo is weighed, and these parties certainly regarded that circumstance seriously, and, it may be assumed, considered- it cautiously. Why, then, is it not reasonable to conclude that the carrier, observing in the printed form provision for payment of freight upon the weight (not cargo) delivered, required such change to be made as would entitle him to payment upon weight (not cargo) shipped; and what more probable'than that, simply and solely because of this requirement, the word “delivered” was expunged, and “intake weight” substituted?
In my opinion, the clause in question does not call for construction, but, if it did, I still could not agree that the construction now put upon it would be warranted. Therefore I am constrained to dissent from this judgment.

When an alteration, though made after execution, Leaves the legal effect of the contract unchanged, that effect is not annulled. Tayl. Ev. (Bl. Pub. Co. 1887,) § 1822; Robertson v. Hay, 91 Pa. St. 242, (247.)